Citation Nr: 0404688	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03 06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for a right hip 
disorder, claimed as bursitis.  

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as bursitis.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include tendonitis, claimed as secondary to 
service-connected disability.  

4.  Entitlement to service connection for fibrocystic breast 
disease.  

5.  Entitlement to an increased rating for vitiligo and 
hyperpigmentation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Army Reserves from 
July 1991 to November 2000, with one year prior active duty, 
and over 11 and one-half years of prior inactive reserve 
duty, which may have included multiple periods of active or 
inactive duty training (to be verified).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the RO, 
which denied the benefits sought on appeal.  

The issues of entitlement to service connection for a right 
hip disorder and a right shoulder disorder, and entitlement 
to an increased rating for vitiligo and hyperpigmentation, 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.  


FINDINGS OF FACT

1.  The veteran has bilateral ankle tendonitis residual to 
service-connected plantar fasciitis and over use during 
military service.

2.  The veteran has bilateral fibrocystic breast disease that 
was first diagnosed and treated during active service.




CONCLUSIONS OF LAW

1.  Bilateral ankle tendonitis is the result of service-
connected plantar fasciitis.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

2.  Bilateral fibrocystic breast disease was incurred during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the veteran's claims of entitlement to service 
connection for bilateral ankle tendonitis and fibrocystic 
breast disease.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
benefits sought on appeal.  As such, the Board finds that no 
further action is required to comply with the VCAA and the 
implementing regulations with respect to the claims of 
entitlement to service connection for bilateral ankle 
tendonitis and fibrocystic breast disease.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability which is proximately due to or the secondary 
result of service-connected disease or in-service injury 
shall be service connected.  Service connection is also 
warranted where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Bilateral Ankle Tendonitis

The veteran was afforded a VA examination in February 2002.  
Although her service medical records were not available to 
the examiner for review, the examiner properly noted the 
veteran's over 20-year military career.  After clinical 
examination, the VA examiner concluded that the veteran had 
bilateral ankle tendonitis secondary to overuse during 
military service and that "it can be reasonably concluded" 
that such was secondary to service-connected plantar 
fasciitis.  This VA medical nexus opinion is uncontradicted 
by any evidence of record and is consistent with in-service 
treatment and evaluation for foot pain and Achilles 
tendonitis, with such complaints continuing after discharge 
from service.

As such, the evidence supports a grant of service connection 
for bilateral ankle tendonitis, secondary to service-
connected plantar fasciitis.  38 C.F.R. § 3.310.  

Fibrocystic Breast Disease

The veteran was diagnosed with bilateral fibrocystic breast 
disease during active service and has been noted to have 
bilateral fibrocystic breast disease since service.  While 
the RO denied service connection on the basis that 
fibrocystic breast disease is in the nature of a 
constitutional or developmental abnormality, the Board notes 
that the rating schedule contemplates service connection for 
benign neoplasms of the breast under 38 C.F.R. § 4.116, 
Diagnostic Code 7628 (2003).  There is no competent evidence 
dissociating currently shown bilateral fibrocystic breast 
disease from the initial in-service diagnosis of same.  As 
such, service connection is warranted.  


ORDER

Entitlement to service connection for bilateral ankle 
tendonitis is granted as secondary to service-connected 
plantar fasciitis.  

Entitlement to service connection for bilateral fibrocystic 
breast disease is granted.


REMAND

The VCAA and its implementing regulations, discussed in the 
decision herein above, are applicable to the service 
connection issues and the rating issue remanded herein.  The 
record does not reflect, however, that the RO has complied 
with the notification and assistance requirements of the VCAA 
and the implementing regulations.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Thus, additional notification 
and assistance is required.

First, the Board notes that despite the veteran's extensive 
active duty with the U.S. Army Reserves, her prior periods of 
active duty training and inactive duty training have not been 
properly verified.  Nor is it clear whether additional 
service medical records are available from such prior duty 
periods.  Insofar as these records are directly pertinent to 
the veteran's claims that a right shoulder and right hip 
disability began during service, an additional attempt to 
obtain service verification and service medical records 
should be made in this case.  See 38 U.S.C.A. § 5103A(b)(3), 
(c)(1) (West 2002).

Additionally, the claims file contains competent medical 
evidence of currently diagnosed disabilities of the right 
shoulder and right hip, symptoms of which the veteran asserts 
began during service and continued thereafter.  At the time 
of VA examination in February 2002 the veteran's claims file 
was not available for review and the VA examiner did not 
offer any etiological opinions.  VA's assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  As such, an 
additional VA examination is indicated.

With respect to the veteran's rating claim, the Board notes 
that the regulation governing the evaluation of diseases of 
the skin was revised effective August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49,590-96 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).  The veteran is entitled to the 
application of the versions of the regulations that are more 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); but see, VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) (the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change).  In this case, 
the veteran has not been notified of the changes in the 
regulation and has not been afforded any opportunity to 
present relevant argument.  Nor has the RO considered the 
veteran's claim under the new criteria.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board addressing this issue in the first instance.  Moreover, 
additional development of the medical evidence is required as 
a result of the changes in the rating criteria, particularly 
since the April 2002 examination pertinent to the skin did 
not fully address either the old or the revised criteria for 
rating skin disabilities.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include a 
request that the veteran identify records 
of VA and non-VA treatment relevant to 
the skin, right hip and/or right 
shoulder.  In doing so, the RO should 
invite the veteran to submit medical 
opinion evidence relevant to the 
existence of a relationship between any 
right hip or right shoulder disability 
and service.  The RO should take the 
appropriate steps to associate identified 
records with the claims file and to 
advise the appellant if any identified 
records are unavailable.  The RO should 
ensure that all any records request takes 
into account all surnames the veteran may 
have used during the time periods in 
question.

2.  The RO should further attempt to 
verify, through official channels, the 
veteran's periods of active duty for 
training and inactive duty for training 
periods, and also ascertain whether 
additional service medical records may be 
obtained.  The RO should follow through 
via all official channels.  This 
development is necessary to determine 
whether all pertinent service medical 
records have been obtained, and to 
determine if any pertinent injury 
occurred during active or inactive 
Reserve duty.  All efforts in this regard 
should be fully documented in the claims 
file, to include any negative responses.  
The RO should ensure that all any records 
request takes into account all surnames 
the veteran may have used during the time 
periods in question.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of existing 
disabilities of the right hip and right 
shoulder.  The complete VA claims file, 
to include service medical records and 
all additionally received evidence, must 
be provided to each examiner prior to the 
examination of the veteran, and review of 
such should be documented in the 
completed examination reports.  All 
indicated tests or studies should be 
completed, to include X-ray studies of 
right hip and right shoulder.

The examiner is requested to identify the 
appropriate diagnoses pertinent to the 
veteran's right hip and right shoulder, 
and to provide an opinion as to whether 
it more likely, less likely, or at least 
as likely as not that such are related to 
the veteran's period of active service, 
to include any documented in-service 
injury/ies.  The rationale for all 
conclusions reached should be provided. 

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and severity of current skin 
disability.  The complete VA claims file, 
to include service medical records and 
all additionally received evidence, must 
be provided to each examiner prior to the 
examination of the veteran, and review of 
such should be documented in the 
completed examination reports.  

The examiner should identify all 
manifestations of service-connected 
vitiligo and hypopigmentation.  The 
examiner should identify the areas of 
involvement, to include whether the 
veteran's service-connected skin 
disability affects exposed areas.  The 
examiner is requested to approximate the 
percentage area of the veteran's entire 
body, and the percentage of exposed 
areas, affected by service-connected 
vitiligo.  The examiner is requested to 
comment as to the presence and extent, or 
absence of, exfoliation, exudation, 
itching, lesions, disfigurement, 
ulcerations, crusting, or any systemic or 
nervous manifestations.  The examiner is 
requested to identify the nature of 
recommended treatment, specifically 
confirming or refuting the need for 
topical therapy, systemic therapy (such 
as corticosteroids or other 
immunosuppressive drugs).  The examiner 
should also note the location, size and 
appearance of any residual scarring.  If 
the examiner deems warranted, unretouched 
photographs should be taken and 
associated with the examination report.

5.  The RO should then review the 
complete claims file and undertake any 
additionally indicated notice or 
development consistent with the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2003) and its implementing 
regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), to include Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).

6.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file, to 
include consideration of the old and new 
criteria for evaluating skin 
disabilities.  If any benefit sought is 
not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case.  That supplemental 
statement of the case should include a 
recitation of all potentially applicable 
laws and regulations, to include the VCAA 
and the recent regulatory amendments 
pertinent to the evaluation of skin 
disorders, a recitation of the evidence 
considered in re-adjudicating the claims, 
and the reasons and bases for the 
determinations.  The veteran and her 
representative should then be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case; however, the veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



